Citation Nr: 0841200	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran's net worth was a bar to payment of 
pension benefits during the period September 2003 through 
January 2006 for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to September 
1945. He died in 2006 and the appellant is the veteran's 
surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's net worth from September 2003 through January 
2006 is a bar to the receipt of non-service connected pension 
benefits.


CONCLUSION OF LAW

The corpus of the veteran's estate precludes the payment of 
non-service connected pension benefits for the period from 
September 2003 to January 2006. 38 U.S.C.A. §§ 1543, 5102, 
5103, 5103A and 5107 (West Supp. 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.274, 3.275 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008). In this case, the facts are not in dispute. 
Resolution of the appeal is wholly dependent on 
interpretation of the law and regulations pertaining to the 
payment of accrued benefits and non-service connected pension 
benefits. A review of VA's duty to notify and assist is not 
necessary regarding this claim because there is no legal 
basis for the claim. See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. Because no reasonable possibility 
exists that further notice or assistance would aid in 
substantiating this claim, any deficiencies of notice or 
assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the duty to notify and assist is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in such cases where the law is dispositive, 
the claim must be denied due to a lack of legal merit. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


The Merits of the Claim

In his notice of disagreement of January 2006, the appellant 
stated that the denial of non-service connected pension 
benefits for the period of September 2003 through January 
2006 was due to the RO applying a more restrictive 
interpretation of 38 C.F.R. § 3.274 in its development and 
determination of a veteran's net worth, and this restrictive 
interpretation effected the awarding of non-service connected 
pension benefits for the above referenced time period.  The 
appellant further stated that prior to the above reference 
time frame, the RO was applying a less restrictive 
interpretation of 38 C.F.R. § 3.274. The appellant contends 
that during this period, it was understood, as a matter of VA 
policy, that development for net worth of less than $80,000 
was not required, in fact, the VA had published a claim 
checklist inferring that only net worth over $80,000 needed 
additional development. Based on a review of the record, the 
appeal will be denied.

The underlying reason for paying pension is to financially 
assist those who need financial assistance. A pension is not 
meant to be paid to those who are financially able to support 
themselves by virtue of their income and/or ability to 
utilize a portion of the corpus of their estate to support 
themselves. 

VA law and regulations governing pension provide that pension 
will be denied or discontinued when the corpus of the estate 
of the veteran, and of the veteran's spouse, if applicable, 
is such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance. 38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a). The terms "corpus of estate" 
and "net worth" mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the veteran, except the veteran's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the veteran's reasonable mode 
of life. 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
veteran's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses. 38 C.F.R. § 
3.275(d).

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. 

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow a 
veteran to collect a pension while simultaneously enjoying 
the benefit of a sizable estate. There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

The veteran was service-connected for malaria fever, which 
was rated as noncompensably disabling from March 9, 1947.

In May 2003, the veteran applied for a non-service connected 
pension. At that time, the veteran claimed income of $1120.00 
from Social Security and retirement income of 393.00 per 
month. The veteran stated he was applying for a non-service 
connected pension due to the fact that he was residing in an 
adult care facility and using his entire monthly income for 
his care.

In August 2003, the veteran's family sold his home for 
$47,000 and placed the proceeds into a money market savings 
account. The veteran's family reported that the funds had 
been used to defray the cost of the veteran's care.

The Corpus of Estate Determination dated April 2006, listed 
assets from a bank deposit of $35,000.00, Social Security of 
$1286.50 per month; and retirement of $393 per month. Total 
monthly expenses were $3946.00. The veteran's age was noted 
to be 86 and his life expectancy was noted to be 5.6 years. A 
net worth of $35,000.00 was reported on November 23, 2005. On 
January 20, 2006, the veteran paid $25,000.00 to the nursing 
home for arrears and an advance payment through February 
2006, thus leaving a net worth of $2,464.00 as of January 19, 
2006. Based on this information, from April 1, 2004 through 
February 28, 2006, the financial resources of the veteran 
were clearly sufficient to meet his activity of daily living 
expenses. The Determination concluded that on February 1, 
2006, the veteran's net worth was no longer a bar to non-
service connected pension. 

Beginning February 1, 2006, veteran was granted a non-service 
connected pension of $1,470.00 per month. The record 
indicates that the veteran's corpus of estate was excessive 
for purpose of eligibility for VA improved pension benefits 
during the period September 2003 through January 2006.

The appellant argues in his written statement of April 2007 
it was understood that as a matter of VA policy that only net 
worth over $80,000 needed additional development. This 
statement is an inaccurate interpretation of M21-1MR, Part V, 
Subpart i, 3-A-10, Developing Net Worth, which states: A 
formal net worth administrative decision must be completed if 
the claimant has an estate of at least $80,000 and it has 
been determined that net worth is not a bar to entitlement. A 
note below the requirement states: "Always consider a 
claimant's net worth even though it might be below $80,000." 
(Italics added). The quoted language does not imply that any 
estate below $80,000 is not included in net worth 
development.

The Board is aware that the veteran served his country 
faithfully during World War II, however, the law makes it 
clear that the award of a non-service connected pension, 
unlike many other VA benefits, is contingent upon the 
claimant meeting certain financial requirements. See 38 
U.S.C.A. § 1522 (West 2002). For reasons stated above, the 
Board finds that the veteran's financial situation did not 
allow him to be considered for a pension during the period 
September 2003 through January 2006. The Board is obligated 
to follow the law. 38 U.S.C.A. § 7104(c) (West 2002). See 
also Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); 
Service v. Dulles, 354 U.S. 363, 383-89 (1957); United States 
ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 265-68 (1954); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board 
not free to ignore regulation adopted by VA); see also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994). 

Accordingly, based on the governing legal authority, the 
veteran cannot meet the basic income eligibility requirement 
to establish entitlement to pension benefits during the 
period September 2003 through January 2006. Where, as here, 
the law, and not the evidence, is dispositive, the appeal 
must be terminated or denied as without legal merit. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The veteran's net worth from September 2003 through January 
2006 is a bar to the receipt of non-service connected pension 
benefits, and the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


